DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the application received on 31 October 2019. Claims 1-10 are pending. 
Priority
The claim for foreign priority under 35 U.S.C. 119 (a)-(d) is acknowledged. A certified copy of the foreign application has been received. 
Information Disclosure Statement
The IDS received on 31 October 2019 has been considered. 
Interpretation of Claims Under 35 USC 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and 
(C)	the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,144,399 B2 (Sugano et al., hereinafter "Sugano"). 

As to claim 1, Sugano discloses a method of curve speed adjustment for a road vehicle, characterized in that it comprises: 
	obtaining current ego velocity data of the road vehicle (Fig 1, col 10 ln 1-2 - "vehicle speed sensor 10 that detects the speed of the vehicle 1"); 
	obtaining distance and curvature value data of an upcoming road segment represented by a set of control points to be negotiated by the road vehicle (Fig 1, Fig 3, col 9 ln 61-62 - "a forward image capturing camera 2 that captures an image in front of the vehicle 1"); 
	obtaining road property data of a road comprising the road segment to be negotiated (Fig 3, col 12 ln 2-14 - "the curve shape information obtaining unit 20 may determine the radius of curvature R of a portion of a road in front of the vehicle 1, based on the data on the image in 
	obtaining environmental property data of the road vehicle environ (col 13 ln 30-36 - "the driving environment obtaining unit 24 obtains information on the driving environment on a target curve [...] The driving environment includes the period when the vehicle 1 travels on the curve, the visibility of the curve, the traffic density of the curve, and the road condition of the curve"); 
	obtaining driver property data of the road vehicle driver (col 11 ln 7-9 - "data on the occupant conditions include items of data on the occupant's physical condition and the occupant's driving tendency"); 
	continuously streaming the obtained data to a data processing arrangement arranged to process the data (col 10 ln 9-16 - "Data on the image in front of the vehicle 1 captured by the forward image capturing camera 2, map data and positional data of the vehicle 1 acquired by the navigation system 14, data detected by the sensors [...] are output to an electronic control unit (ECU) 16 serving as the vehicle acceleration/deceleration controller"); 
	evaluating, by the data processing arrangement, the obtained data to perform a translation to target velocities for the respective control points (col 16 ln 48-54 - "the target acceleration/deceleration setting unit 28 sets an acceleration/deceleration control curve (target accelerations and decelerations at different locations on the curve), based on the curve shape 
	performing, by the data processing arrangement, for each respective control point a translation from target velocity for that control point and distance to that control point and obtained current ego velocity of the road vehicle, to a target acceleration to reach that control point at the target velocity for that control point (col 18 ln 63-col 19 ln 2 - "the target acceleration/deceleration setting unit 28 first sets the initial velocity at the location at which the curve starts to be a preset initial value, and calculates the vehicle speeds at the different locations from the location at which the curve starts to the location at which the curve ends, based on the initial value and the acceleration/deceleration control curve"); 
	continuously streaming the resulting target accelerations for the respective control points to a control unit of the road vehicle (col 16 ln 48-51 - "the target acceleration/deceleration setting unit 28 sets an acceleration/deceleration control curve (target accelerations and decelerations at different locations on the curve)", col 19 ln 35-40 - "the acceleration/deceleration control unit 30 controls the brake 36 and engine 34 of the vehicle 1 such that the accelerations and decelerations on the acceleration/deceleration control curve set in Step S8 are generated from the location at which the curve starts to the location at which the curve ends"); 
	adjusting, by the control unit, the road vehicle acceleration to reach each respective control point at the target velocity for that control point (col 18 ln 63-col 19 ln 2, col 19 ln 35-40).


	a map system; an onboard camera system; one or more onboard yaw-rate sensors; one or more onboard radar sensors; one or more onboard lidar sensors (col 11 ln 60-col 12 ln 6 - "the curve shape information obtaining unit 20 identifies a curve [...] based on the current location of the vehicle 1, map data on its surroundings, and other data. These data are obtained by the navigation system 14. [...] Alternatively, the curve shape information obtaining unit 20 may determine the radius of curvature R of a portion of a road in front of the vehicle 1, based on the data on the image in front of the vehicle 1 captured by the forward image capturing camera 2").

As to claim 3, Sugano discloses the method according to claim 1, and further discloses wherein the method further comprises obtaining said road property data that include at least one of: 
	road width; slope; inclination; lane width; road type; banking; and number of lanes (Fig 3, col 12 ln 2-14).

As to claim 4, Sugano discloses the method according to claim 1, and further discloses wherein the method further comprises obtaining said environmental property data including at least one of data on: 
	sight distance; light conditions; road edge; lateral clearance distance; and weather conditions (col 13 ln 30-36, col 13 ln 37-41 - "the driving environment obtaining unit 24 obtains 

As to claim 5, Sugano discloses the method according to claim 1, and further discloses wherein the method further comprises obtaining said driver property data including at least one of data on: 
	individual preferences; and driving style (col 11 ln 7-9).

As to claim 6, Sugano discloses the method according to claim 1, and further discloses wherein the method further comprises determining curve exits through fusing, by the data processing arrangement, two or more of: 
	map data from the map system; yaw-rate data from the one or more onboard yaw-rate sensors; data from one or more onboard camera sensors; data from one or more onboard radar sensors; data from one or more onboard lidar sensors (Fig 3, col 10 ln 9-16, col 10 ln 28-44 - "The ECU 16 includes [...] a curve shape information obtaining unit 20 that obtains curve shape information including the radius of curvature of a curve in front of the vehicle 1, [...] a driving environment obtaining unit 24 that obtains information on a driving environment of the vehicle 1, [...] a target acceleration/deceleration setting unit 28 that sets target accelerations and decelerations (particularly, an acceleration/deceleration control curve described below) in the direction of travel of the vehicle 1 from the entry of the vehicle 1 into the curve to the exit of the vehicle 1 from the curve").



As to claim 9, Sugano discloses the method according to claim 1, and further discloses wherein the method further comprises performing the translation to target velocities for the respective control points using one of a polynomial or table lookup function (col 3 ln 37-47 - "According to this configuration, the target deceleration D (Ld) at the location to which the travelling distance from the location at which the curve starts is Ld between the location at which the curve starts and the predetermined intermediate location at which the target acceleration/deceleration is set to be zero is set to satisfy the expression (1), and sets the target acceleration A (La) at the location to which the travelling distance from the predetermined intermediate location is La between the predetermined intermediate location and the location at which the curve ends is set to satisfy the expression (2)").

As to claim 10, Sugano discloses a road vehicle curve speed adjustment arrangement, characterized in that it comprises: 

	means for obtaining distance and curvature value data of an upcoming road segment represented by a set of control points to be negotiated by the road vehicle (Fig 1, Fig 3, col 9 ln 61-62); 
	means for obtaining road property data of a road comprising the road segment to be negotiated (Fig 3, col 12 ln 2-14); 
	means for obtaining environmental property data of the road vehicle environ (col 13 ln 30-36); 
	means for obtaining driver property data of the road vehicle driver (col 11 ln 7-9); 
	means for continuously streaming the obtained data to a data processing arrangement arranged to process the data (col 10 ln 9-16); 
	the data processing arrangement being arranged to: 
	evaluate the obtained data to perform a translation to target velocities for the respective control points (col 16 ln 48-54); and to 
	perform, for each respective control point, a translation from target velocity for that control point and distance to that control point and obtained current ego velocity of the road vehicle, to a target acceleration to reach that control point at the target velocity for that control point (col 18 ln 63-col 19 ln 2); 
	the arrangement further comprising: 
	means for continuously streaming the resulting target accelerations for the respective control points to a control unit of the road vehicle (col 16 ln 48-51, col 19 ln 35-40); 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sugano in view of US 2013/0332044 A1 (Um et al., hereinafter "Um"). 

As to claim 7, Sugano discloses the method according to claim 1, and further discloses wherein the method further comprises providing an override of functionality (col 11 ln 56-59 - "If the automatic operation switch 44 is turned on, the process proceeds to Step S2, in which the curve shape information obtaining unit 20 obtains shape information including the radius of curvature of the curve").
	Um teaches the limitations not expressly further disclosed by Sugano, namely: 
	providing an override of functionality on per-curve basis by depressing at least one of an accelerator pedal, a brake pedal or a clutch pedal of the road vehicle (para [0003] - "The present invention relates to an apparatus and a method for speed control on a curved road in a smart cruise control system", para [0006] - "However, the smart cruise control system does not 
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Sugano and Um, because each reference relates to systems for automatically controlling a vehicle speed through a road curve. The combination would yield predictable results according to the teachings of Um, by providing an additional means for the driver to override the automatic vehicle control.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached on weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Berona can be reached on (571)272-6909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 





/TODD MELTON/Primary Examiner, Art Unit 3669